[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                     FEB 7, 2012
                                            No. 11-13545              JOHN LEY
                                        Non-Argument Calendar          CLERK
                                      ________________________

                                D.C. Docket No. 0:11-cr-60037-JIC-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

ALEXANDER TABORDA BRAVO,

llllllllllllllllllllllllllllllllllllllll                              Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (February 7, 2012)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Robin Joy Farnsworth, appointed counsel for Alexander Taborda Bravo, has

filed a motion to withdraw on appeal, supported by a brief prepared pursuant to
Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Bravo’s conviction and sentence are AFFIRMED.




                                         2